         Case 1:14-cv-00581-RJL Document 88 Filed 03/26/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES EX REL. FRED MAXEY )
 CLONINGER                        )
                                  )
 Plaintiff                        )
                                  )
           v.                     )
                                  )                        Civil Action No. 14-0581 (RJL)
                                  )
 DYNCORP INTERNATIONAL INC., ET   )
 AL.                              )
                                  )
 Defendants                       )


                      NOTICE OF SUBSTITUTION OF COUNSEL

       The Clerk of the Court will please enter the appearance of Assistant United States Attorney

Benton Peterson and remove the appearance of former Assistant United States Attorney Jennifer

Short as counsel for the United States of America.

Dated: March 26, 2019
       Washington, DC
                                              Respectfully submitted,

                                                          /s/
                                              BENTON PETERSON
                                              Assistant United States Attorney
                                              555 Fourth Street, NW
                                              Washington, DC 20530
                                              (202) 252-2534

                                              Counsel for the United States of America
